 

Exhibit 10(y)

 

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

(HMG to Christoph)

December, 2012 Transaction

 

This MEMBERSHIP INTERESTS PURCHASE AGREEMENT is made and entered into as of
December __, 2012 (“Effective Date”), by and among THE CHRISTOPH FAMILY TRUST,
FBO ROBERT W. CHRISTOPH, JR. (“Christoph Jr. Trust”), THE CHRISTOPH FAMILY
TRUST, FBO HUNTER CHRISTOPH (“Hunter Trust”; together with the Christoph Jr.
Trust, each individually, a “Buyer” and collectively, the “Buyers”) and HMG
BAYSHORE, LLC, a Florida limited liability company (“HMG Bayshore”), COURTLAND
BAYSHORE RAWBAR, LLC, a Florida limited liability company (“HMG Rawbar”) and
COURTLAND BAYSHORE RESTAURANT, LLC, a Florida limited liability company (“HMG
Restaurant”) (HMG Bayshore, HMG Rawbar and HMG Restaurant individually, a
“Seller” and collectively, the “Sellers”).

 

Preliminary Statements:

A.           HMG Bayshore owns 50% of the issued and outstanding membership
interests in Bayshore Landing, LLC, a Florida limited liability company
(“Landing”); HMG Rawbar, LLC, a Florida limited liability company owns 50% of
the issued and outstanding membership interests in Bayshore Rawbar, LLC, a
Florida limited liability company (“Rawbar”) and HMG Restaurant, LLC owns 50% of
the issued and outstanding membership interests in Bayshore Restaurant, LLC, a
Florida limited liability company (“Restaurant “ and together with Rawbar and
Restaurant individually, a Company” and collectively the “Companies”); on a
fully-diluted basis as of the date of this Agreement (the “Interests”), which
corresponding percentage interests are set forth on Schedule A attached hereto.

B.           The Buyers own the remaining 50% of the issued and outstanding
membership interests of each of Companies on a fully-diluted basis as of the
date of this Agreement, which corresponding percentage interests are set forth
on Schedule B attached hereto.

C.           The Buyers desire to purchase from the Sellers and the Sellers
desire to sell to the Buyers the Interests upon the terms and conditions set
forth herein.

Agreement:

In consideration of the premises and the respective mutual agreements,
covenants, representations and warranties contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1

 

ARTICLE 1

Definitions

1.1                Defined Terms. In addition to terms defined elsewhere in this
Agreement, the following terms when utilized in this Agreement, unless the
context otherwise requires, shall have the meanings indicated in this Article 1:

“Agreement” means this Membership Interests Purchase Agreement together with all
exhibits and schedules contemplated hereby.

“Alternative Financing” means a loan of no less than $ 13,500,000 from a lending
institution reasonably acceptable to Buyers for a term of no less than 20 years
secured by the leasehold interest of the Companies in the Property and the other
assets owned by the Companies and used in connection with the ownership and
operations of the businesses on the Properties with an interest rate and other
terms at current market terms and conditions reasonably acceptable to Buyers.

“Authority” means any federal, state, local or foreign governmental regulatory
agency, commission, bureau, authority, court or arbitration tribunal.

“Bankruptcy and Equity Exceptions” is defined in Section 3.2.

“Business Day” means any day other than Saturday, Sunday or a day on which banks
in Miami, Florida, U.S.A. are authorized or required by Law to be closed.

“Buyer” and “Buyers” are defined in the preamble of this Agreement.

“Closing” is defined in Section 2.3.1.

“Closing Date” is defined in Section 2.3.1.

“Christoph Jr. Trust” is defined in the preamble of this Agreement.

“HGM Bayshore” is defined in the preamble of this Agreement.

“HMG Management Agreements” means the existing management agreement with HMG
Advisory Bayshore, Inc. (“HMG Advisory”) or any affiliate of Sellers.

“HMG Rawbar” is defined in the preamble of this Agreement.

“HMG Restaurant” is defined in the preamble of this Agreement.

“Hunter Trust” is defined in the preamble of this Agreement.

“Inspection Period” is defined in Section 2.2.2.

“Interests” is defined in the Preliminary Statements to this Agreement.

“Landing” is defined in the Preliminary Statements to this Agreement.

2

 

“Law” means any law, statute, rule or regulation, and any judgment, injunction
or order of any Authority.

“Lien” means any and all claims, liens, pledges, options, charges, easements,
security interests, deeds of trust, mortgages, conditional sales agreements,
encumbrances, reservations, restrictions, community or other marital property
interests, rights of first option, rights of first refusal or similar
restrictions, or other defects in title or right of third parties, voluntarily
incurred or arising by operation of law, and includes any agreement to give any
of the foregoing in the future, and any contingent sale or other title retention
agreements or leases in the nature thereof but specifically excluding any Liens
set forth in the Organizational Documents of the Buyers.

“Organizational Documents” means, as to any Person, the certificate or articles
of incorporation, articles of organization, certificate of formation, bylaws and
operating agreement, (or other comparable charter documents), as applicable, of
such Person as each may be amended or restated from time to time.

“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint-stock company,
joint venture, trust or government, or any agency or political subdivision of
any government.

“Purchase” is defined in Section 2.1.

“Purchase Price” is defined in Section 2.1.

“Rawbar” is defined in the Preliminary Statements to this Agreement.

“Restaurant” is defined in the Preliminary Statements to this Agreement.

“Scheduled Closing Date” is defined in Section 2.3.1.

“Seller” and “Sellers” are defined in the preamble of this Agreement.

“Transaction Documents” means (i) this Agreement and (ii) any and all other
agreements, instruments, certificates and documents that are expressly required
to be executed and/or delivered by the parties hereby.

“Wells Fargo Consent” means a written release from Wells Fargo Bank, N.A.
(“Wells Fargo”) reflecting a release of Sellers and applicable Sellers’
affiliates from all obligations under the Companies’ existing loan facility with
Wells Fargo Bank, N.A. and any guaranty agreements executed in connection
therewith. However, if the release offered by Wells Fargo is other than a full
and complete release of such obligations (i.e., the release offered is on a
going forward and applies to future obligations), then such release shall be
subject to Sellers’ approval in Sellers’ sole and absolute discretion.

3

 

1.2                Other Definitional and Interpretive Provisions.

1.2.1            As used in this Agreement unless the context otherwise
requires, (i) words in the masculine or neuter gender include the masculine,
feminine and neuter genders, (ii) the terms defined in the singular shall have a
comparable meaning when used in the plural and vice versa, (iii) the words
“include”, “includes” and “including” shall be deemed to be followed with the
phrase “without limitation”, (iv) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (v) all references to Exhibits or
Schedules refer to exhibits or schedules delivered herewith or attached hereto
(each of which is deemed to be a part of this Agreement), (vi) the headings of
the several sections of this Agreement are included for convenience only and do
not in any way affect the meaning or construction of any provision therein,
(vii) all references to Sections or Articles refer to Sections or Articles of
this Agreement, (viii) all references to “$” or “dollars” refer to U.S. dollars,
(ix) any amount to be paid in “$” or “dollars” shall be paid in U.S. dollars,
(x) references to a number of days shall refer to calendar days unless Business
Days are otherwise specified, (xi) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified from time to time
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (xii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns to the extent
permitted hereunder, and (xiii) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof. Except as expressly
stated in this Agreement, all references to any statute, rule or regulation are
to the statute, rule or regulation as amended, modified, supplemented or
replaced from time to time (and, in the case of statutes, include any rules and
regulations promulgated under the statute) and to any section of any statute,
rule or regulation include any successor to the section.

ARTICLE 2

Purchase

2.1                Purchase. Subject to the terms and conditions hereof and in
reliance upon the representations, warranties, covenants and agreements set
forth herein, on the Closing Date, the Sellers shall sell to the Buyers and the
Buyers shall purchase from the Sellers (the “Purchase”) the Interests free and
clear of any and all Liens except those set forth in the Operating Agreements of
the Companies. The aggregate purchase price (the “Purchase Price”) to be paid by
the Buyers to the Sellers for the Interests shall be Three Million Dollars
($3,000,000).

2.2                Payment of Purchase Price.

2.2.1            Intentionally deleted.

2.2.2            Intentionally deleted.

2.2.3            At the Closing the Buyers shall pay the entire Purchase Price
in immediately available U.S. Federal funds by wire transfer in accordance with
the wire transfer instructions set forth in Schedule C.

4

 

2.3                Closing Date and Deliverables.

2.3.1            The closing of the Purchase (the “Closing”) shall take place at
10:00 a.m. eastern time at the offices of Bilzin Sumberg Baena Price & Axelrod
LLP, 1450 Brickell Avenue, 23rd Floor, Miami, Florida 33131-3456 on or before
April 1, 2013 (the “Scheduled Closing Date”) as determined by Buyers or at such
other date, time or place as the parties may agree in writing. The date upon
which the Closing occurs is called the “Closing Date.”

2.3.2            Buyers and the Companies shall use commercially reasonable
diligent good faith efforts to obtain the Wells Fargo Consent and/or the
Alternative Financing on or before the Scheduled Closing Date. If the purchase
and sale is not consummated, Buyers shall promptly reimburse the Companies for
any costs or expenses paid or incurred, and fulfill any obligations imposed on
the Companies, in connection therewith and the foregoing obligation shall
survive termination of this Agreement. In the event that Buyers or the Companies
have been unable to obtain the Wells Fargo Consent or the Alternative Financing,
Buyers may either (i) terminate this Agreement by providing written notice to
Sellers on or before the Scheduled Closing Date, or (ii) extend the Scheduled
Closing Date for a period of up to fifteen (15) days upon written notice to
Sellers prior to the Scheduled Closing Date.

2.3.3            Subject to the satisfaction or waiver of the applicable
conditions set forth in this Agreement, the Sellers shall deliver to the Buyers
at Closing:

(a)                 assignments of the Interests in form and content reasonably
satisfactory to Buyers;

(b)                 all documents required to be delivered at Closing pursuant
to Section 6.1;

(c)                 copies of all books and records of the Companies in Sellers’
possession or reasonable control that Buyers would need to effectively operate
their respective businesses after the Closing; and

(d)                 FIRPTA affidavit evidencing that each Seller is not a
“foreign person” as defined in Section 1445(f)(3) of the Internal Revenue Code
of 1954, as amended.

Sellers shall reasonably cooperate with Buyers after Closing, at Buyers’
expense, to provide copies of any additional documents required by Buyers to
effectively operate their businesses. This obligation of Sellers shall expressly
survive the Closing.

2.3.4            Subject to the satisfaction or waiver of the applicable
conditions set forth in this Agreement, the Buyer shall deliver to the Sellers
at Closing:

(a)                 the Purchase Price in accordance with Section 2.2 hereof;
and

(b)                 all documents required to be delivered at Closing pursuant
to Section 6.2.

5

 

ARTICLE 3

Representations and Warranties of the BuyerS

In order to induce the Sellers to enter into this Agreement and to consummate
the transactions contemplated hereby, the Buyers hereby, jointly and severally,
represent and warrant to the Sellers as of the Closing Date as follows:

3.1                Organization and Standing. Each Buyer is trust duly formed
under the laws of the State of Florida.

3.2                Authority, Enforceability. Each Buyer has all requisite power
and authority to execute and deliver each Transaction Document to which it is a
party, to perform its obligations under each such Transaction Document and to
consummate the transactions contemplated by each such Transaction Document. The
execution, delivery and performance by each Buyer of each Transaction Document
to which it is a party and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary action
on the part of each Buyer. Each Transaction Document to which each Buyer is a
party is, or upon its execution and delivery will be, a valid and binding
obligation of each Buyer, enforceable against it in accordance with the terms
thereof except to the extent enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(the “Bankruptcy and Equity Exceptions”).

3.3                Noncontravention. Neither the execution, delivery or
performance by each Buyer of any Transaction Document to which it is a party,
nor the consummation by each Buyer of the transactions contemplated thereby, nor
compliance by each Buyer with any of the provisions thereof will (i) violate any
Law, in each case applicable to each Buyer or its assets or properties, or give
any Authority or other Person the right to challenge any of the transactions
contemplated hereby; (ii) with or without the passage of time or the giving of
notice or both, result in the breach of, or constitute a default or require any
consent under, or result in the creation of any Lien upon any property or assets
of such Buyer pursuant to, any material contract to which such Buyer is a party
or by which such Buyer or its properties may be bound or affected; or (iii)
violate any provision of the Organizational Documents or any standing resolution
adopted by the managers or members of such Buyer.

3.4                Consents and Approvals. Other than obtaining the Wells Fargo
Consent or paying off the Wells Fargo loan, no filing with, and no permit,
authorization, consent or approval of any Authority or any other Person is
necessary for the consummation by the Buyers of the transactions contemplated
hereby.

3.5                Brokers. The Buyers have not employed any broker or finder
and have not incurred and will not incur any broker’s, finder’s or similar fees,
commissions or expenses payable by the Buyers in connection with the
transactions contemplated by this Agreement.

3.6                Survival of Representations and Warranties. The
representations and warranties contained in this Article shall survive the
Closing.

6

 

ARTICLE 4

Representations and Warranties of the Sellers

In order to induce the Buyers to enter into this Agreement, and to consummate
the transactions contemplated hereby, the Sellers hereby jointly and severally
represent and warrant to the Buyers as of the date of this Agreement as follows:

4.1                Authority. Subject to the terms of the Operating Agreements
of the Companies, each Seller has all requisite right, power and authority to
execute and deliver this Agreement, and the other Transaction Documents to which
it is a party, to perform its obligations under this Agreement and each such
Transaction Document, and to consummate the transactions contemplated by this
Agreement and each such Transaction Document.

4.2                Ownership of Seller’s Interests. Each Seller is the sole
legal, direct record and beneficial owner of its respective Interests, free and
clear of any Liens other than those created under the Operating Agreements of
the Companies, and each Seller has the right, power and authority to sell,
transfer, convey and assign good and valid title thereto, free and clear of any
Liens.

4.3                Authority, Enforceability. Each Seller has all requisite
company power and authority to execute and deliver each Transaction Documents to
which it is a party, to perform its obligations under each such Transaction
Document, and to consummate the transactions contemplated by each such
Transaction Document. The execution, delivery and performance by each Seller of
each Transaction Document to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary company action on the part of each Seller. Each
Transaction Document to which each Seller is a party is, or upon its execution
and delivery will be, a valid and binding obligation of each Seller, enforceable
against it in accordance with the terms thereof except to the extent
enforceability may be limited by the Bankruptcy and Equity Exceptions.

4.4                Noncontravention. Neither the execution, delivery or
performance by each Seller of this Agreement or any Transaction Document to
which such Seller is a party, nor the consummation by such Seller of the
transactions contemplated hereby or thereby, nor compliance by such Seller with
any of the provisions hereof or thereof will (i) violate any Law, statute, rule
or regulation or judgment, order, writ, injunction or decree of any Authority,
in each case applicable to such Seller or such Seller’s assets or properties, or
(ii) with or without the passage of time or the giving of notice or both, result
in the breach of, or constitute a default or require any consent under, or
result in the creation of any Lien upon the Interests pursuant to any material
contract to which such Seller is a party or by which such Seller or the
Interests may be bound or affected, in each case.

7

 

4.5                Consents and Approvals. Other than the Wells Fargo, no filing
with, and no permit, authorization, consent or approval of any Authority or any
other Person is necessary for the consummation by each Seller of the
transactions contemplated hereby.

4.6                Brokers. No Seller has employed any broker or finder and has
incurred and will incur any broker’s, finder’s or similar fees, commissions or
expenses payable by any Seller in connection with the transactions contemplated
by this Agreement.

4.7                Voluntary Sale; Disclosure. Each Seller acknowledges that
such Seller is under no compulsion to sell the Interests to the Buyers and is
completing the sale of the Interests on such Seller’s own free will. Each Seller
(a) has sufficient knowledge and experience with and information about the
Buyers in order to be fully familiar with the Buyers and their current business,
operations, assets, finances, financial results, financial condition and
prospects and so as to be able to evaluate the risks and merits of consummating
the transactions contemplated by this Agreement, (b) has been given an
opportunity to have access to all material books and records of the Buyers and
all of their material contracts, agreements and documents and (c) has had an
opportunity to ask questions of, and receive answers from, representatives of
the Buyers regarding the Buyers and their current business, operations, assets,
financing, operating results, financial condition and prospects in order to make
an informed decision to sell the Interests.

4.8                Litigation. No Seller is subject to any actions, suits,
claims, investigations or proceedings, whether pending or to the knowledge of
Sellers, threatened, involving the Interests or which would permit the
imposition of a claim or lien on any of the Interests.

4.9           Litigation Against Rawbar. To the best of Seller’s and HMG
Advisory’s actual knowledge, there is no legal action pending or threatened in
writing against Rawbar relating to its operations. Both Sellers and Buyers have
actual knowledge of matters involving the State of Florida requirements as to
floating docks.

4.10         Books and Records of Rawbar. To the best of Seller’s and HMG
Advisory’s actual knowledge,  the books and records of Rawbar are true and
correct in all material respects.

4.11        Environmental. To the best of Seller’s and HMG Advisory’s actual
knowledge, except as may be reflected in any prior environmental reports or
audits, no hazardous, toxic, dangerous and/or regulated substances, wastes,
materials, raw materials which include hazardous constituents, pollutants or
contaminants, including, but not limited to, asbestos, asbestos containing
materials, petroleum, tremolite, anthlophylite, actinolite, polychlorinated
biphenyls, solvents, and any other substances or materials which are included
under or regulated by environmental laws (collectively, “Hazardous
Substances”) have been stored or disposed of at the project operated by
Landings, Restaurant and Rawbar, during their use and operation of same, in
violation, in any material respect, of any law, rule, order, regulation,
ordinance or other legal requirement pertaining to or imposing liability or
standards of conduct concerning environmental regulation, contamination or
clean-up, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, the Resource Conservation and Recovery
Act, the Emergency Planning and Community Right-to-Know Act of 1986, the
Hazardous Substances Transportation Act, the Solid Waste Disposal Act, the Clean
Water Act, the Clean Air Act, the Toxic Substance Control Act, the Safe Drinking
Water Act, the Occupational Safety and Health Act, any state super-lien and
environmental clean-up statutes and all amendments to and regulations in respect
of the foregoing laws (collectively, “Environmental Laws”), except for
substances commonly used in the operation and maintenance of the project and/or
those which have been and are used, stored and disposed of in accordance with
environmental laws.

8

 

4.12         Coast Guard Parking Lot Agreements. True and complete copies of all
parking agreements and all amendments, side letters and the like relating
thereto (collectively, “Parking Agreements”) negotiated by Seller with the
Miami-Dade Transit Authority as to the “Coast Guard” parking lot have been
provided to Buyers. 

4.13         Sales Tax. All sales taxes have been timely paid with respect to
the operation of the Rawbar portion of the Property and no such sales taxes are
delinquent.   

4.14        Employee Payroll Taxes. All  employee payroll and employment taxes
with respect to the employees of Rawbar (“Rawbar Employees”) have been timely
paid and none are delinquent in the regular course of payment.  No unfair labor
practice claims pending or threatened in writing, and no written notice of any
disputes,  grievances or disturbances involving the Rawbar Employees have been
given to Seller or HMG Advisory.  

4.9                Survival of Representations and Warranties. The
representations and warranties contained in this Article shall survive the
Closing for one (1) year.

ARTICLE 5

Conditions to Closing

5.1                Conditions to Buyer’s Obligations. The obligation of the
Buyers to consummate the Purchase is subject to the satisfaction at or prior to
the Closing of each and every one of the following conditions precedent, any one
or more of which may be waived by the Buyers in writing:

5.1.1            Each of the representations and warranties of the Sellers set
forth in Article 5 of this Agreement shall be true and correct in all material
respects, on and as of the date of this Agreement and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date
(except to the extent expressly made as of another date, in which case as of
such date as if made at and as of such date).

5.1.2            The Sellers shall have performed and complied in all material
respects with all of the agreements, covenants and obligations required under
this Agreement to be performed or complied with by the Sellers prior to or at
the Closing.

5.1.3            There shall be in force no injunction, judgment, order, decree
or ruling by or before any Authority of competent jurisdiction restraining,
enjoining, prohibiting, invalidating or otherwise preventing the consummation of
the Purchase to be effected at the Closing and no action, suit, claim or
proceeding shall be pending before any Authority which seeks to prohibit or
enjoin the consummation of the Purchase to be effected at the Closing.

9

 

5.1.4            The Transaction Documents shall have been executed and
delivered by the Sellers, as applicable.

5.1.5            The Buyers, at Buyers’ election, shall have: (i) received the
Wells Fargo Consent, or (ii) closed on the Alternative Financing and fully
satisfied the Wells Fargo loan obligations (which satisfaction shall not reduce
the Purchase Price).

5.1.6            The HMG Management Agreement shall be terminated and any
accrued and unpaid management fees shall be paid in full at Closing. The form of
termination of the HMG Management Agreement is attached hereto as Exhibit 5.1.6.

5.1.7            The Buyers shall have received the general release in the form
of Exhibit 6.1.7 attached hereto, whereby the Sellers and their respective
affiliates shall have released any potential claims against the Companies and
the Buyers and their respective affiliates (except for claims arising out of
this Agreement)

5.1.8            The Buyers shall have negotiated a termination or extension and
modification of the RMI LLC Management Agreement in form and content
satisfactory to Buyers. Buyers shall have the exclusive right to negotiate the
same from and after the expiration of the Inspection Period. Neither Sellers nor
the Companies shall make any modification to the RMI Management Agreement before
the expiration of the Inspection Period. Notwithstanding anything to the
contrary contained in this Agreement, the termination, extension or modification
shall, by its terms, provide that: (i) it shall not be effective unless, and
until after, the consummation of the transactions contemplated by this
Agreement; and (ii) if the transactions contemplated by this Agreement are not
consummated, the termination, extension or modification shall be void and of no
effect.

5.2                Conditions to Obligations of the Sellers. The obligations of
the Sellers to consummate the Purchase is subject to the satisfaction at or
prior to the Closing of each and every one of the following conditions
precedent, any one or more of which may be waived by the Sellers in writing:

5.2.1            Each of the representations and warranties of the Buyers set
forth in Article 3 and Article 4 of this Agreement shall be true and correct in
all material respects on and as of the date of this Agreement and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date (except to the extent expressly made as of another date, in which
case as of such date as if made at and as of such date).

5.2.2            The Buyers and the Companies shall have performed and complied
in all material respects with all of the agreements, covenants and obligations
required under this Agreement to be performed or complied with by the Buyers
prior to or at the Closing.

10

 

5.2.3            There shall be in force no injunction, judgment, order, decree
or ruling by or before any Authority of competent jurisdiction restraining,
enjoining, prohibiting, invalidating on otherwise preventing the consummation of
the Purchase to be effected at the Closing and no action, suit, claim or
proceeding shall be pending before any Authority which seeks to prohibit or
enjoin the consummation of the Purchase to be effected at the Closing.

5.2.4            The Transaction Documents shall have been executed and
delivered by the Buyers.

5.2.5            The Sellers shall have received the Wells Fargo Consent or the
Buyers shall have closed on the Alternative Financing and fully satisfied the
Wells Fargo loan obligations (which satisfaction shall not reduce the Purchase
Price).

5.2.6            The Sellers shall have received the general release in the form
of Exhibit 6.2.6 attached hereto, whereby the Buyers, the Companies and their
respective affiliates shall have released any potential claims against the
Sellers and their respective affiliates (except for claims arising out of this
Agreement).

ARTICLE 6

Additional Agreements

6.1               Notices and Consents. Each of the Companies and the Sellers
will use commercially reasonable efforts to give and cause each of the Buyers to
give any notices to third parties, and will use and will cause each of the
Buyers to use its commercially reasonable efforts to obtain any third party
consents that are required for the performance of this Agreement and the
consummation of the transactions contemplated by this Agreement.

6.2               Commercially Reasonable Efforts.

6.2.1            From the date of this Agreement until the Closing, each of the
Sellers and the Buyers shall work in good-faith and use their respective
commercially reasonable efforts to assist (without cost to Sellers or the
Companies) in the fulfillment and satisfaction of the other party’s conditions
to Closing set forth in Section 5.1.5, Section 5.1.6 and Section 5.2.5.

6.2.2            From and after the Closing Date the Sellers shall work in
good-faith and use their respective commercially reasonable efforts to cooperate
with the Buyers, at Buyer’s sole cost and expense, to have all representatives
of Sellers removed from the liquor license of Raw Bar and to have
representative(s) of the Buyers and/ or the Companies or their designee added to
the same. The Companies shall indemnify and hold harmless the representative of
Sellers whose names appear on the liquor license for any actions or inaction
causing liability under the liquor license from and after the Closing Date. The
provisions of this Section 7.2.2 shall expressly survive the Closing.

11

 

6.3                Public Announcements. Except for whatever disclosures are
required to be made by Sellers and/or their affiliates pursuant to applicable
laws, rules and regulations, any public announcement or similar publicity with
respect to this Agreement or the transactions contemplated by this Agreement and
the Transaction Documents will be issued at such time and in such manner as the
Buyers and the Sellers shall jointly determine. Subject to the foregoing, the
Buyers and the Sellers will consult with each other concerning the means by
which third parties having dealings with any of the Companies will be informed
of the transactions contemplated by this Agreement. The provisions of this
Section shall survive termination or Closing.

6.4                Further Actions. Each party agrees to cooperate fully with
the other parties hereto and to execute and deliver or cause to be executed and
delivered at all reasonable times and places such additional instruments and
documents as the other party may reasonably request for the purpose of carrying
out this Agreement and the transactions contemplated hereby. The provisions of
this Section shall survive Closing.

6.5                Access to Personnel, Properties, Books and Records. From the
date hereof until the Closing Date or the termination of this Agreement, each of
the Sellers and their representatives shall reasonably cooperate with the
Buyers, at the Buyers’ sole cost and expense, in the investigation of the
Interests and the Sellers’ ownership of the Interests, free and clear of any and
all Liens.

6.6                Tax Returns. The parties hereto shall mutually cooperate in
good-faith in the preparation of tax returns for the 2012 calendar year, and for
the 2013 calendar year through the Closing Date. Such tax returns shall allocate
profits and losses for the 2013 calendar year through the Closing Date and shall
be prepared in accordance with standard tax allocation procedures. Buyers shall
cause the applicable tax returns for Landings to be prepared and HMG Rawbar and
HMG Restaurant shall cause the applicable tax returns for Rawbar and Restaurant
to be prepared. The aggregate cost of the subject tax returns shall be split
equally between Sellers and Buyers. The provisions of this Section 7.6 shall
survive Closing.

ARTICLE 7

Miscellaneous

7.1                Notices. Any notices, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and, except as otherwise specified in writing, shall be given by personal
delivery, facsimile transmission, Federal Express or UPS (or other similar
internationally-recognized overnight courier service) or by registered or
certified mail, postage prepaid, return receipt requested if to the Buyers or
the Sellers, to the addresses for notices set forth below, or to such other
addresses as any party hereto may from time to time give notice of (complying as
to delivery with the terms of this Section 7.1) to the other. Notice by
internationally-recognized overnight courier shall be effective on the first
(1st) business day after deposit with such courier. Notice by any other
permitted means will be effective upon receipt.

12

 

If to the Sellers:

HMG Bayshore, LLC

1870 South Bayshore Drive

Miami, FL 33133

Attn: Larry Rothstein and Maurice Wiener

Fax: (305) 856-7342 

    With copies to:

Marshall J. Emas, Esq.

Shutts & Bowen LLP

200 East Broward Boulevard

Suite 2100

Ft. Lauderdale, FL 33301

Fax: (954) 888-3065

    If to the Buyers:

The Christoph Family Trust, FBO Hunter Christoph

The Christoph Family Trust, FBO Robert W. Christoph, Jr.

300 Alton Road, Suite 303

Miami Beach, Florida 33139
Attn: Robert W. Christoph

Fax: (305) 673-5995

    With copies to:

Bilzin Sumberg Baena Price & Axelrod LLP

1450 Brickell Avenue, 23rd Floor

Miami, Florida 33131-3456

Attn: Suzanne Amaducci-Adams, Esq.

Fax: (305) 351-2207

 



7.2                Entire Agreement; Amendment. This Agreement and the other
Transaction Documents constitute the entire agreement among the parties hereto
with respect to the transactions contemplated hereby and supersede all prior
agreements, understandings, negotiations and discussions, both written and oral,
among the parties hereto with respect thereto. This Agreement may not be altered
or otherwise amended except pursuant to an instrument in writing signed by all
of the parties hereto.

7.3                Benefits; Binding Effect; Assignment. This Agreement shall be
for the benefit of and binding upon the parties hereto, their respective
successors and, where applicable, heirs and assigns. No party may assign this
Agreement or any of its rights, interests or obligations hereunder without the
prior approval of the other party.

7.4                Waiver. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar), nor shall any such waiver constitute a continuing
waiver unless otherwise expressly so provided.

13

 

7.5                No Third Party Beneficiary. Nothing expressed or implied in
this Agreement is intended, or shall be construed, to confer upon or give any
Person other than the parties hereto and their respective successors and
permitted assigns.

7.6                Severability. It is the desire and intent of the parties
hereto that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited on unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

7.7                Expenses. Each party to this Agreement shall pay their own
legal and other expenses and other expenses in connection with the negotiation,
preparation, execution and closing of the Transaction Documents and the
transactions contemplated thereby.

7.8                Counterparts. This Agreement may be executed in any number of
counterparts and by the several parties hereto in separate counterparts and by
facsimile or .pdf signatures, each of which shall be deemed to be one and the
same instrument.

7.9                Litigation; Prevailing Party. In the event of any litigation
with regard to this Agreement, the prevailing party shall be entitled to receive
from the non-prevailing party and the non-prevailing party shall pay all
reasonable fees and expenses of counsel for the prevailing party.

7.10             Governing Law: Waiver of Jury Trial.

7.10.1         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF FLORIDA OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF FLORIDA TO BE APPLIED.

7.10.2         EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

14

 

7.11             Jurisdiction, Process, Etc.

7.11.1         Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Florida State court or federal court of the United States of America sitting in
Miami-Dade County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Transaction
Documents or for recognition or enforcement of any judgment, and such parties
hereby irrevocably and unconditionally agree that all claims in respect of any
such action or proceeding may be heard and determined in any such Florida State
court or, to the extent permitted by Law, in such federal court. Each of the
parties hereto agrees that a final, non-appealable judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

7.11.2         Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Transaction Documents in any Florida State court or federal court of the United
States of America sitting in Miami-Dade County. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

7.12             Construction. The provisions of this Agreement shall be
construed according to their fair meaning and neither for nor against any party
hereto irrespective of which party caused such provisions to be drafted. Each of
the parties acknowledges that it, he or she has been represented by an attorney
in connection with the preparation and execution of this Agreement.

7.13             Termination.

7.13.1         Notwithstanding anything to the contrary in this Agreement, at
any time prior to the Closing, this Agreement may be terminated by written
notice:

(a)                 by the mutual written consent of the Buyers and the Sellers;

(b)                 by the Buyers on or prior to the expiration of the
Inspection Period;

(c)                 by the Buyers or the Sellers if the other party is in breach
of any provision of this Agreement, which breach would give rise to a failure to
satisfy any condition set forth in Section 6.1 and Section 6.2 respectively, and
such breach shall not have been cured within ten (10) days of written notice
from the terminating party of such breach, provided, that the terminating party
is not, on the date of termination, in material breach of any provision of this
Agreement; or

(d)                 by the party (Sellers or Buyers) excused from the obligation
to consummate the Purchase if the conditions precedent to such party’s
obligation to do so, as described in Section 6.1 or Section 6.2, have not been
fulfilled on or prior to the Scheduled Closing Date (or any extension thereof);
provided, that the terminating party shall not have breached its obligations
hereunder in any manner that shall have contributed to the failure to consummate
the Closing by the Scheduled Closing Date (or any extension thereof).

15

 

7.13.2         If this Agreement is terminated in accordance with Section 7.13,
all obligations of the parties hereunder shall terminate, except for the
obligations which, by their terms, survive termination.

7.13.3         If this Agreement is terminated by the Sellers pursuant to
Section 7.13.1(c), or if the conditions to Closing set forth in Section 6.1 are
satisfied or waived (other than the failure to close on the Alternative
Financing or receive the Wells Fargo Consent pursuant to Section 6.1.5 if Buyers
elect to extend the Scheduled Closing Date pursuant to Section 2.3.2) and the
Buyers fail to close as required under this Agreement, then, as Seller’s sole
and exclusive remedy, Seller may terminate this Agreement and the parties shall
be returned to their respective positions as they existed prior to the execution
of this Agreement. In the event of Seller’s default under this Agreement, Buyer
shall, in addition to any other rights hereunder, have the right to exercise all
rights and remedies at law and in equity including, without limitation, specific
performance.

(Remainder of Page Intentionally Left Blank)

16

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

          SELLERS:       HMG BAYSHORE, LLC           By:         Larry
Rothstein, Manger           COURTLAND BAYSHORE RAWBAR, LLC,   a Florida limited
liability company           By:         Larry Rothstein, Manager            
COURTLAND BAYSHORE RESTAURANT, LLC,
a Florida limited liability company           By:         Larry Rothstein,
Manager  



(Seller’s Signature Page To
Membership Interest Purchase Agreement)

17

 

 



            BUYERS:               THE CHRISTOPH FAMILY TRUST, FBO
ROBERT W. CHRISTOPH, JR.                   Robert W. Christoph, Trustee        
              Robert W. Christoph, Jr., Trustee                       Carter N.
McDowell, Trustee               THE CHRISTOPH FAMILY TRUST, FBO
HUNTER CHRISTOPH                   Robert W. Christoph, Trustee                
      Hunter Christoph, Trustee                       Carter N. McDowell,
Trustee  

 

(Buyers’ Signature Page To Membership Interest Purchase Agreement

18